DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on December 18, 2020 is acknowledged.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.

Summary
Currently, claims 1-7 and 15 are original; claims 8-10, 13-14, and 16-17 are amended; claims 11-12 are cancelled; claims 18-25 are withdrawn; resulting in claims 1-10 and 13-17 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2019, 01/08/2020, and 12/18/2020 are considered by the examiner.

Claim Objections
Claims 2-7 are objected to because of the following informalities: The composition of the alloy magnetic thin film is expressed “in terms of atomic ratio” in claim 1, whereas claim 2 recites “wherein the amount of Co is 0%” and claims 3-7 recite “wherein Co is present at from [x]% to [y]%”. Claims 2-7 should be rewritten to use the “in terms of atomic ratio” language in order to be consistent with claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “wherein a <110> direction of a crystal contained in a material is perpendicular to a substrate surface” is indefinite because it is not clear whether the substrate is present as part of the structure of the claimed magnetic thin film, or if the substrate is part of an intended use of the magnetic thin film. Paragraph [0016] of the instant specification notes that the substrate is used in sputter-deposition of the film, and paragraph [0022] notes that the substrate is heated during sputtering to decrease strain in the film, however, it is not clear if the substrate remains as a structural feature of the resultant magnetic thin film as recited by independent claim 1. 
Regarding claims 2-10 and 13, the claims are rejected based on their dependency on claim 1.
Regarding claims 14-17, the limitations reciting “a plurality of Al layers” of claims 14-15 and “a plurality of Fe or Fe-Co layers” of claims 16-17 are indefinite in light of the invention described in claim 1. The structure recited in claim 1, “An Fe-Al alloy magnetic thin film”, implies that the elements Fe, Al, and optionally Co, are mixed so as to form an alloy. However, claims 14-17 are directed to distinct layers comprising elemental Al or Fe, or an alloy of Fe-Co. It is unclear whether the plurality of layers recited in claims 14-17 refer to an intermediate structure, before the Fe-Al alloy magnetic thin film of claim 1 is formed, or whether the Al, Fe, and Fe-Co layers are additional layers, unrelated to the composition of the alloy magnetic thin film as recited in 1 (similar to the protective layer of claim 13).
Furthermore, regarding claims 15 and 17, although the individual layers of Fe, Fe-Co, and Al are deposited at a particular thickness as described in paragraph [0028] 
Since the limitations of claims 14-17 are indefinite and do not appear to further limit the invention of claim 1, prior art is unable to be applied to these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8, 10, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13, of copending Application No. 16/305,135.
Regarding claims 1, 2 and 10 of the instant invention, claim 1 of copending Application No. 16/305,135 also recites an iron-based magnetic thin film comprising 0%of Co and 0% to 25% of Al in terms of atomic ratio, wherein a <110> direction of a crystal contained in a material is perpendicular to a substrate surface, and a crystallite size is 100 Å or less. Copending Application No. 16/305,135 teaches both a crystallite prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 8 of the instant invention, claim 11 of copending Application No. 16/305,135 also recites the magnetic thin film wherein the substrate comprises a metal, glass, silicon, or ceramic.
Regarding claim 13 of the instant invention, claims 12-13 of copending Application No. 16/305,135 also recite the magnetic thin film further comprising a protective layer film disposed on the magnetic thin film (claim 12), wherein the protective film further comprises Mo, W, Ru, or Ta (claim 13).
Regarding claims 14 and 16 of the instant invention, claim 9 of copending Application No. 16/305,135 also recites the magnetic thin film wherein the film is formed from a plurality of layers, each layer comprising Fe, Al, or a combination thereof.
Regarding claims 15 and 17 of the instant invention, claim 10 of copending Application No. 16/305,135 also recites the magnetic thin film wherein each layer has a thickness of 50 Å or less, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/305,135 in view of Suetsuna et al. (US 9,362,033).
Regarding claim 3-7 of the instant invention, claim 1 of copending Application No. 16/305,135 teaches all of the limitations of claim 1 above but does not expressly teach a Co content in terms of atomic ratio of 5% to 35%. However, in the analogous art of magnetic alloy materials, Suetsuna et al. teaches a magnetic material used for high frequency applications (col 1, Ln 22-40), which can be formed into films (col 20, Ln 31-34) by methods such as sputtering (col 40, Ln 4-12). Suetsuna et al. further teaches the magnetic material comprising a magnetic metal, preferably a Fe-Co based alloy (col 7, Ln 53-67), and a non-magnetic metal, preferably Al (col 8, Ln 1-30). Suetsuna et al. further teaches the amount of Co being preferably adjusted between 10 atom% to 50 atom% in order to achieve desirable thermal stability, oxidation resistance, and high saturation magnetization (col 7, Ln 52-60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Co content of the magnetic thin film of copending Application No. 16/305,135 by specifying a value for the atomic ratio of Co within the range taught by Suetsuna et al. in order to achieve desirable thermal stability, oxidation resistance, and saturation magnetization of the magnetic thin film.
Furthermore, Suetsuna et al. teaches a Co content of 10% to 50% in terms of atomic ratio, which overlaps the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations prima facie case of obviousness is established. See MPEP 2144.05(I). 

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/305,135 in view of Igarashi et al. (EP 0,485,729).
Regarding claim 9 of the instant invention, claim 1 of copending Application No. 16/305,135 teaches all of the limitations of claim 1 above but does not expressly teach the substrate comprising MgO or SiO2. Although the alloy magnetic thin film is interpreted as not including the structure of the substrate, in the event that the substrate is present in the structure of the magnetic thin film as required by claim 1, in the analogous art of soft magnetic films, Igarashi et al. teaches a soft magnetic film of single crystalline iron epitaxially grown on a substrate (Abstract). Igarashi et al. further teaches wherein the substrate is made of magnesium oxide so that the iron film is never alloyed with the substrate material, thus maintaining a high saturation magnetic flux density of the iron in the magnetic film (Abstract; p. 3, Ln 14-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the magnetic film of copending Application No. 16/305,135 by using a magnesium oxide material for the substrate in order to prevent alloying of the iron thin film, thus enabling desirable soft magnetic properties of the thin film.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu et al. (US 2008/0166592, cited on IDS) in view of Suetsuna et al. (US 9,362,033).
Regarding claims 1, 6, 7, and 10, Yonetsu et al. teaches a magnetic material including a substrate (1) and a composite magnetic film (2; alloy magnetic thin film) comprising a plurality of columnar members (3) containing a magnetic Fe-Co alloy, preferably comprising 30 at% of Co in order to obtain a magnetic material with significant saturated magnetization (Abstract, [0035], Example 1). The composite magnetic film of Yonetsu et al. is determined to meet the limitation of “magnetic thin film”, as the term “thin film” is interpreted under the broadest reasonable interpretation to encompass a film of any thickness, absent a specific definition in the instant specification.
Yonetsu et al. further teaches that the columnar members each have a surface which is oriented to a family of crystal planes {110} necessarily encompassing a <110> direction, and which is perpendicular to the substrate surface ([0048], [0052], Figs. 1 and 3-5). The reference further teaches the columnar member having an average grain size (crystallite size) of 1 nm to 50 nm, or 10 Å to 500 Å ([0032]-[0033]).
Yonetsu et al. teaches both a crystallite size and a composition of Co in the magnetic thin film that overlap the claimed ranges. It is well settled that where the prior prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Yonetsu et al. suggests incorporating aluminum oxide in the magnetic material ([0085], claim 9), Yonetsu et al. does not expressly teach the alloy magnetic thin film including Al at a particular composition.
However, in the analogous art of magnetic alloy materials, Suetsuna et al. teaches a magnetic material used for high frequency applications (col 1, Ln 22-40), which can be formed into films (col 20, Ln 31-34) by methods such as sputtering (col 40, Ln 4-12). Suetsuna et al. further teaches the magnetic material comprising a magnetic metal, preferably a Fe-Co based alloy (col 7, Ln 53-67), and a non-magnetic metal, preferably Al (col 8, Ln 1-30). Suetsuna et al. further teaches the FeCo-based alloy including Al at a content of 0.01 atom% to 5 atom% in order to achieve a high saturation magnetization and enable formation of a solid solution, thereby increasing mechanical strength, thermal stability, and oxidation resistance (col 7, Ln 61-67; col 8, Ln 11-30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite magnetic film of Yonetsu et al. by specifying an Al content within the range taught by Suetsuna et al. in order to enable formation of a magnetic material having desirable saturation magnetization, mechanical strength, thermal stability, and oxidation resistance.
Furthermore, Suetsuna et al. teaches an Al content of 0.01% to 5% in terms of atomic ratio, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 3-5, Yonetsu et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and while Yonetsu et al. does not expressly teach wherein Co is present at from 5% to 25%, Suetsuna et al. teaches the amount of Co being preferably adjusted between 10 atom% to 50 atom% in order to achieve desirable thermal stability, oxidation resistance, and high saturation magnetization (col 7, Ln 52-60). Suetsuna et al. teaches a Co content of 10% to 50% in terms of atomic ratio, which overlaps the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 8 and 9, Yonetsu et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above. In the event that the substrate is present in the structure of the magnetic thin film as required by claim 1, Yonetsu et al. further teaches the substrate comprising silicon oxide, MgO, Si, or glass [0028].
Regarding claim 13, Yonetsu et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and Yonetsu et al. further teaches the alloy magnetic thin film further comprising a thin film layer (protective layer
Regarding claims 14-17, Yonetsu et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and the limitations reciting “a plurality of Al layers” in claims 14-15 and “a plurality of Fe or Fe-Co layers” in claims 16-17 do not further limit the Fe-Al alloy magnetic thin film of claim 1.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu et al. (US 2008/0166592) in view of Suetsuna et al. (US 9,362,033) as applied to claim 1 above, and further in view of Hsieh et al. (“Magnetic Properties and High Frequency Characteristics of Sputtered FeAl and FeAlB”, 10.1088/1742-6596/266/1/012031) and Jain et al. (“Uniaxial Anisotropy Induced in 57Fe/Co/Al Multilayers”, https://doi.org/10.1063/1.4811535).
Regarding claim 2, Yonetsu et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above but does not expressly teach the magnetic thin film comprising Co at an atomic ratio of 0%.
However, in the analogous art of Fe-Al thin films, Hsieh et al. teaches a sputtered Fe-Al thin film for use in modern inductive devices and high frequency applications (Introduction, p. 1), wherein the magnetic thin film has a Co content of 0% (Experiment, p. 2). Hsieh et al. further teaches developing a Fe-Al alloy to replace Fe-Co- or Fe-Ga-type films, by forming the Fe-Al film using an oblique deposition method to impart magnetic anisotropy and increase the ferromagnetic resonance frequency of the material (Abstract, Introduction, p. 1).
Furthermore, in the analogous art of soft magnetic thin films, Jain et al. teaches a Fe/Co/Al multilayer system having low coercivity, high saturation magnetization, and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic thin film of Yonetsu et al. in view of Suetsuna et al. by specifying a Co content of 0% as taught by Hsieh et al. in order to achieve a material suitable for use at high frequencies, having high magnetic anisotropy and a high magnetic resonance frequency, and to produce a more economical material having similar magnetic properties to Fe-Co or Fe-Co-Al alloys, as taught by Hsieh et al. and Jain et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
16/545,517 teaches a Fe-Co-Si alloy magnetic thin film comprising, in terms of atomic ratio, 20% to 25% Co and greater than 0% to 20% Si, wherein one of three <100> directions of the crystal structure is perpendicular to a substrate surface, and the other two <100> directions are parallel to the substrate surface. No double patenting rejection was deemed warranted given the distinct crystal growth requirements.
16/758,915 teaches a Fe-Co-Al alloy magnetic thin film comprising, in terms of atomic ratio, 20% to 30% Co and 1.5% to 2.5% Al, wherein the Fe-Co-Al 
Shimizu et al. (US 5,114,800) teaches a uniaxially oriented soft magnetic thin film containing, in terms of atomic ratio, 1% to 15% Co and/or Ni, and the balance being Fe (col 2, Ln 43-46; Abstract) in order to decrease the saturation magnetostriction while maintaining a high saturation magnetic flux density (col 3, Ln 49-64).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785